1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                    ***
5

6     UNITED STATES OF AMERICA,                            Case No. 3:19-cv-00319-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      $16,000.00 in United States Currency,
9
                                   Defendant.
10

11          Plaintiff United States of America filed a civil complaint for in rem forfeiture against

12   $16,000.00 in United States Currency (“Property”). (ECF No. 1.) Donald Keith Averill

13   appeared in this matter making a claim to the Property (ECF No. 6). On October 22, 2019,

14   the Court denied Averill’s claim with leave to file an amended claim. (ECF No. 11.) Averill

15   had 15 days after the Court issued its order to amend, but has failed to do so to date. (See

16   id.) The Court will therefore dismiss his claim to the Property. See, e.g., Thompson v.

17   Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir. 1986) (explaining that courts have

18   inherent power to control their dockets and “[i]n the exercise of that power, they may

19   impose sanctions including, where appropriate . . . dismissal”); Ferdik v. Bonzelet, 963

20   F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

21   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987)

22   (dismissal for failure to comply with court order).

23          It is therefore ordered that Averill’s claim (ECF No. 6) is dismissed without

24   prejudice.

25          DATED THIS 2nd day of December 2019.

26

27
                                                   MIRANDA M. DU
28                                                 CHIEF UNITED STATES DISTRICT JUDGE
